Citation Nr: 1746803	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  08-31 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to disability rating for chronic orthopedic manifestations of lumbar spondylosis in excess of 20 percent from November 1, 2006, and in excess of 40 percent from June 8, 2017. 

2. Entitlement to an initial rating in excess of 10 percent for right lower extremity sciatica as a neurological manifestation of lumbar spondylosis effective October 3, 2016. 

3. Entitlement to an initial rating in excess of 10 percent for left lower extremity sciatica as a neurological manifestation of lumbar spondylosis effective June 8, 2017.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.L. Reid, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from October 1985 to March 2000, and from May 2005 to October 2006.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina (hereinafter, Agency of Original Jurisdiction (AOJ)).  

The Board notes that the Veteran initially requested a travel board hearing before a Veterans Law Judge (VLJ) on his VA Form-9 substantive appeal.  However, in an April 2009 correspondence the Veteran withdrew that request in writing. 

The Board notes that the AOJ has assigned separate ratings for spondylosis of the lumbar spine for separate periods of time during the appeal period.  Thus, the Board has characterized this claim in light of the distinction noted in Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007) (staged ratings during the appeal of any increased rating claim, a practice known as "staged ratings.")  Additionally, the criteria for evaluating intervertebral disc syndrome (IVDS) contemplate separate evaluations for the orthopedic and neurologic manifestations of IVDS.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  Thus, the Board has separately listed the assignment of separate ratings for right and left lower extremity sciatica as neurologic manifestations of service-connected lumbar spondylosis as part of the claims on appeal. 

The appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. 


FINDINGS OF FACT

1.  The Veteran's back disability did not manifest, or more nearly approximate, range of motion flexion of 30 degrees or less at any point prior to June 8, 2017, nor was ankylosis present at any point during the appeal period.   

2. Granting the benefit of the doubt, the Veteran's neurological manifestations of slight incomplete nerve paralysis due to symptoms such as tingling that radiated to the soles of his feet, intermittent pain, paresthesias and/or dysesthesias, numbness, without impaired strength or sensory have been present for both lower extremities since July 28, 2012. 


CONCLUSIONS OF LAW

1. The criteria for initial evaluation for chronic orthopedic manifestations of lumbar spondylosis in excess of 20 percent effective November 1, 2006, and in excess of 40 percent effective June 8, 2017, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5242 (2016).

2. The criteria for a 10 percent rating for right lower extremity as a neurological manifestation of lumbar spondylosis have been met, effective July 28, 2012.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.124a, DC 8520 (2016).

3. The criteria for a 10 percent rating for left lower extremity as a neurological manifestation of lumbar spondylosis have been met, effective July 28, 2012.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.124a, DC 8520 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.  In this regard, the Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 


Duties to Notify and Assist

The Board initially notes that VA has procedural requirements pursuant to The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096(Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  A review of the record does not disclose that the Veteran and his representative have specifically raised any procedural issues to the AOJ or the Board, even when construing the Veteran's contentions liberally.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (Board required to address only those procedural arguments specifically raised by the Veteran, though at the same time giving the Veteran's pleadings a liberal construction).  

The Veteran's representative has argued that the most recent VA examination, dated June 2017, fails to comply with the Board's remand directives.  The Board observes that, as a result of the VA examination, the Veteran has been assigned the maximum available rating for motion loss of the lumbar spine.  As such, any deficiencies in evaluating the factors of 38 C.F.R. § 4.40, 4.45 and/or 4.59 are harmless.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (consideration of 4.40 and 4.45 is unnecessary where an appellant is in receipt of the maximum rating for limitation of motion).  It is also argued that neurologic examination was not performed as directed.  However, the June 2017 examination report evaluates radicular pain of both extremities in terms of subjective complaints, reflexes, motor strength, sensation, etc., and also responded to the Board's inquiry as to whether such symptoms were present in 2012.  Thus, the Board finds that the examination report substantially complies with the Board's remand directives, and is adequate for rating purposes.

Increased Rating

The Veteran contends that his back disability is worse than reflected by his currently assigned ratings of 20 percent from November 1, 2006, and 40 percent from June 8, 2017. 

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.   

In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49(1990). 

The criteria used for rating most spine disabilities are under DCs 5235 through 5242.  Regardless of which of the criteria between DC 5235 through 5242 that VA selects, disabilities characterized under those DCs are rated in accordance with the General Rating Formula for Diseases and Injuries of the Spine (Spine Formula).

Under the Spine Formula, a 30 percent disability rating is assigned where forward flexion of the cervical spine is 15 degrees or less; or favorable ankylosis of the entire cervical spine.  A 40 percent disability rating is assigned where there is evidence of forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is warranted where the disability has resulted in unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating contemplates unfavorable ankylosis of the entire spine. 

For reference, the Board points out that under 38 C.F.R. § 4.71a (Plate V), the normal range of motion of the thoracolumbar spine consists of flexion to 90 degrees and extension, bilateral lateral flexion, and bilateral rotation to 30 degrees.  For VA compensation purposes "unfavorable ankylosis" is a condition in which the entire cervical spine, entire thoracolumbar spine or entire spine is fixed in extension or in flexion and the ankylosis results in one or more of the following: difficulty walking because of the limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin of the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or, neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 5.

I. Orthopedic Manifestations

In connection with the claim, the Veteran underwent VA examination in July 2007, where the examiner noted that the Veteran suffered from spondylosis of the lumbar spine with no current treatment except over the counter medication.  The Veteran reported a constant pain level of two out of ten, and denied any radiating pain to any of the extremities.  The Veteran exhibited forward flexion 0 to 60 degrees. 

In June 2012, VA sought an additional examination where the Veteran was diagnosed with degenerative disc disease with chronic low back pain.  At this examination, the Veteran reported flare-ups three to four times per month, brought on by carrying heavy weight, but also on random occasions.  On physical examination, the examiner noted decreased range of motion, with flexion 0 to 70 degrees with painful motion beginning at 55 degrees.  The examination report notes that the Veteran did not experience ankylosis or neurological impairment based on the examination findings, despite his report of tingling that radiates to his lower extremities, particularly the soles of his feet. 

The subsequent April 2016 VA examination revealed the Veteran's diagnosis of degenerative arthritis of the spine.  The examination also affirmed the Veteran's increased symptom flare-ups with heavy lifting and yard work, causing difficulty with walking and standing during those flare-ups.  On physical examination, the examiner noted that the Veteran's range of motion was abnormal as his forward flexion was 0 to 80 degrees.  The examiner concluded that the Veteran's symptoms were mild to moderate in severity as evidenced by his decreased range of motion and reported pain despite medical therapies. 

In September 2016, the Veteran reported "real stabbing pain [that] radiates from one side of the back to the other."  His range of motion continued to decrease, as he exhibited forward flexion of 0 to 75 degrees, absent a sighting of ankylosis or radiculopathy.  The Veteran reported pain occasionally interfering with his work as he would come home early, despite the lack of relief he would receive from sitting or lying down. 

The December 2016 examiner reported abnormal range of motion with the Veteran's forward flexion at 0 to 70 degrees, noting that radiculopathy and ankylosis were absent.  During flare-ups, the Veteran reported sharp pain that radiates across his back and down his legs, but no other functional loss was noted. 

On examination in June 2017, the examiner noted that the Veteran asserts daily pain since his last evaluation in December 2016, where the pain increased with prolonged standing, walking, heavy lifting, and bending at his waist.  The Veteran also reported lower extremity symptoms with an onset of three to four years ago, that last for less than an hour.  Range of motion tested proved forward flexion of 0 to 30 degrees, with radiculopathy present.  The examiner noted the sciatic nerve involvement included mild intermittent pain, paresthesias and/or dysesthesias, and numbness. 

For the entire appeal period prior to June 2017, the Veteran's disability was characterized by slightly decreased range of motion with the most debilitating testing happening in July 2007, where his forward flexion was 0 to 60 degrees without the presence of ankylosis, but with a notation of mild scoliosis.  These findings correspond with a 20 percent rating that followed with improved range of motion flexion at 70, 75, and 80 degrees.  At no point prior to the June 2017 VA examination did the Veteran exhibit range of motion flexion of 30 degrees or less, or ankylosis of any kind, warranting a higher disability rating earlier than the June 8, 2017 effective date. 

The Board is cognizant that, under DeLuca v. Brown, 8 Vet. App. 202 (1995), VA must consider "functional loss" of a musculoskeletal disability separately from consideration under the Diagnostic Codes.  In that regard, "functional loss" may occur as a result of weakness or pain on motion.  Here, the evidence shows that pain has been a significant and predominant symptom in the Veteran's back disability.  Moreover, the Veteran provided credible statements regarding his diminished functional capacity, including his inability to stand for long periods of time, and decreased range of motion.  However, prior to June 8, 2017, there is no finding in VA examinations or the clinical records of functional impairment more closely approximating 30 degrees or less.  The Veteran did not specifically describe motion loss of 30 degrees or less.  As of June 8, 2017, the Veteran has been provided the maximum available rating for motion loss and, thus, there is no further basis to consider functional impairment under 38 C.F.R. §§ 4.40, 4.45 and/or 4.59.  Johnston, 10 Vet. App. at 85.

The Board also observes that the Veteran's disability rating has been increased effective to the date of VA examination on June 8, 2017.  The Veteran has generally described a worsening of his symptoms between VA examination in December 2016 and the VA examination in June 2017.  However, the Board cannot factually ascertain from the entire evidentiary record - to include clinic records and his statements - when the worsening occurred to the extent of more closely approximating the criteria for 30 degrees or less of motion. 

Therefore, even being mindful of the Veteran's pain symptoms and demonstrated functional impairment, the Board concludes that the criteria for a disability rating higher than 20 percent over the appeal period before June 8, 2017, and 40 percent thereafter are not met.  See DeLuca, 8 Vet. App. at 204-07; 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5245-5242.  

II. Neurological Manifestations

As discussed in the INTRODUCTION, the criteria for evaluating IVDS contemplate separate evaluations for the orthopedic and neurologic manifestations of IVDS.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  At present, the Veteran is granted a 10 percent evaluation for right lower extremity for sciatica, effective October 3, 2016, and a 10 percent evaluation for the left side effective June 6, 2017. 

The Board notes that the AOJ assigned service connection for bilateral lower extremity sciatica with the aforementioned effective dates.  However, it is factually ascertainable that the Veteran's symptoms of the now named disorder manifested in 2012.  The most recent VA examination confirms this, as the examiner even stated that the lower extremity symptoms complained during his examination in 2012, were likely consistent with his currently diagnosed sciatica.  This is also consistent with the Veteran's own report of the onset of sciatica symptoms in approximately 2012.  See, e.g., VA examination report dated June 2017.

Diseases of the peripheral nerves are rated based on the degree of paralysis, neuritis, or neuralgia.  The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  In cases of incomplete paralysis under Diagnostic Code 8714, a 50 percent evaluation requires evidence of severe impairment of a dominant extremity, while a 30 percent rating is appropriate for moderate disability in the dominant extremity, and a 20 percent rating for mild.  In non-dominant extremities, a 40 percent rating is appropriate for severe, 20 percent for moderate, and 30 percent for mild.

Descriptive words such as "mild," "moderate" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of descriptive terminology by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.  

VA's Adjudication and Procedures Manual (M21-1) also provides additional guidance for determining the severity of peripheral nerve disabilities as follows:

Mild
* As this is the lowest level of evaluation for each nerve this is the default assigned based on the symptoms, however slight, as long as they were sufficient to support a diagnosis of the peripheral nerve impairment for SC purposes.
* In general look for a disability limited to sensory deficits that are lower graded, less persistent, or affecting a small area.
* A very minimal reflex or motor abnormality potentially could also be consistent with mild incomplete paralysis.

Moderate:
* Moderate is the maximum evaluation reserved for the most significant cases of sensory-only impairment (38 CFR 4.124a).  
* Symptoms will likely be described by the claimants and medically graded as significantly disabling.
* In such cases a larger area in the nerve distribution may be affected by sensory symptoms.
* Other sign/symptom combinations that may fall into the moderate category include: combinations of significant sensory changes and reflex or motor changes of a lower degree, or motor and/or reflex impairment such as weakness or diminished or hyperactive reflexes (with or without sensory impairment) graded as medically moderate.
* Moderate is also the maximum evaluation that can be assigned for neuritis not characterized by organic changes referred to in 38 CFR 4.123, or neuralgia characterized usually by a dull and intermittent pain in the distribution of a nerve (38 CFR 4.124).

Moderately Severe:

* The moderately severe evaluation level is only applicable for involvement of the sciatic nerve.
* This is the maximum rating for sciatic nerve neuritis not characterized by the organic changes specified in 38 CFR 4.123.  
* Motor and/or reflex impairment (for example, weakness or diminished or hyperactive reflexes) at a grade reflecting a high level of limitation or disability is expected.
* Atrophy may be present.  However, for marked muscular atrophy see the criteria for a severe evaluation under 38 CFR 4.124a, DC 8520.

Severe: 
* In general, expect motor and/or reflex impairment (for example, atrophy, weakness, or diminished or hyperactive reflexes) at a grade reflecting a very high level of limitation or disability.  
* Trophic changes may be seen in severe longstanding neuropathy cases.
* For the sciatic nerve (38 CFR 4.124a, DC 8520) marked muscular atrophy is expected.
* Even though severe incomplete paralysis cases should show findings substantially less than representative findings for complete impairment of the nerve, the disability picture for severe incomplete paralysis may contain signs/symptoms resembling some of those expected in cases of complete paralysis of the nerve.
In the instant matter, the Veteran reported tingling that radiated to the soles of his feet in July 2012.  However, on examination, the Veteran's reflexes and sensory were deemed normal in July 2007, July 2012, April 2016, September 2016, and December 2016.  The Veteran again reported sharp pain that radiates in his December 2016 examination.  It is not until the June 2017 examination when the Veteran exhibited mild intermittent pain, paresthesias and/or dysesthesias, and numbness, coupled with normal strength and sensory of the lower extremities, despite slight deviations from normal of his reflexes, constituting the presence of radiculopathy.  Throughout the record, there has been no lay or medical evidence of muscle atrophy or trophic changes.  

Accordingly, a 10 percent rating is warranted for each, the right and left lower extremities from the effective date, July 28, 2012 to present for chronic manifestations of mild incomplete paralysis of the sciatic nerve, exhibited by intermittent pain, numbness, tingling, and mildly impaired reflexes.  As it pertains to the issue of entitlement to an effective date prior to July 2012, the Veteran denied any radiating pain in July 2007.  Further, there is no lay or medical evidence of record to substantiate the assertion that his symptoms go beyond the VA examination in July 2012. 

III.  Alternate rating based upon incapacitating episodes

Lastly, the Board notes that consideration has been given to whether a higher rating can be assigned with the alternate Formula for Rating IVDS Based on Incapacitating Episodes.  However, based on the entirety of the record, there is no evidence of incapacitating episodes, and the Veteran specifically denied any occurrence of them in his July 2007 examination.  For reference, incapacitating episodes are a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  There are no periods of bed rest prescribed by a physician for any time during the appeal period.  The Veteran does not contend otherwise.


ORDER

An evaluation of chronic orthopedic manifestations of lumbar spondylosis in excess of 20 percent effective November 1, 2006, and in excess of 40 percent effective June 8, 2017 is denied. 

A 10 percent rating for right lower extremity sciatica as a neurological manifestation of lumbar spondylosis is granted, effective July 28, 2012. 

A 10 percent rating for left lower extremity sciatica as a neurological manifestation of lumbar spondylosis is granted, effective July 28, 2012. 




____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


